This suit was brought originally in the Franklin Common Pleas to quiet title in certain real estate in three Trustees.
It appears that a Lodge of a Masonic Order formed a corporation not for profit and property belonging to this Lodge was placed in the names of said Trustees. Subsequently all the members of the Lodge ceased to become members except the three Trustees who now claim the property in fee.
The judgment of the Common Pleas in favor of the Trustees was affirmed by the Court of Appeals.
The plaintiffs in error in the Supreme Court contend:
1. That the corporation was formed illegally in that it was formed contrary to the constitution of the order.
2. That the Trustees have no standing in a court of equity by reason of their conduct.